DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.

Claim Objections
Claims 1-2, 7-9, 14-15 are objected to because of the following informalities: 
Since the scope of the claims clearly directed to” A method for arranging a power electronics system which is integrated in a battery module” (see claim 1, lines 1-2)
the phrase: “a battery module having a battery housing containing (i) a plurality of energy storage units, (ii) the power electronics system, which is positioned adjacent the energy storage units and includes a printed circuit board populated with power semiconductor switches, and (iii) a thermally conductive element that creates thermal contact between the respective energy storage units and the power electronics system , said method comprising: (claim 1, lines 2-6)“ directed to structural elements  rather than method limitation and should be written into positive method limitation as follows:

providing the battery module having a battery housing containing 
a plurality of energy storage units, the power electronics system, which is positioned adjacent the energy storage units and includes a printed circuit board populated with power semiconductor switches, and  a thermally conductive element that creates thermal contact between the respective energy storage units and the power electronics system”--.   
“is positioned “(claim 1, line 15) should be changed to:--“configured “--.  Appropriate correction is required.
Claims 2-9, 13, 15-17 are also objected to because of their dependency upon subject matter of independent claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt